                Case 21-12609-AJC           Doc 23      Filed 06/24/21      Page 1 of 6


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov



In re:


Performance Insurance Company SPC                                         Chapter 15

      Debtor in a Foreign Proceeding.                                     Case No.: 21-12609-AJC
_________________________________/

                       MOTION TO COMPEL TURNOVER OF FUNDS
                      HELD AT KEYBANK NATIONAL ASSOCIATION

         Kenneth Krys and Neil Dempsey (the “JLs” or the “Foreign Representatives”), the Joint

Liquidators of Performance Insurance Company SPC and its segregated portfolios1 (collectively,

the “Debtor”), file this Motion to Compel Turnover of Funds Held at KeyBank National

Association (the “Motion”), seeking an order directing KeyBank National Association

(“KeyBank”) to turnover the funds in a bank account held by one of the Debtor’s segregated

portfolios. In support of their Motion, the Foreign Representatives state as follows:

                                        RELEVANT FACTS

I.       Background

         1.     The Debtor is a segregated portfolio company (“SPC”) incorporated in the Cayman

Islands. D.E. 2, at 14.




     1
         The Debtor’s segregated portfolios are: (i) Bottini Insurance SP; (ii) Gen 1 Insurance Company SP;
(iii) Goldenstar Holdings Company SP; (iv) Greystone Insurance SP; (v) Hudson York Insurance Company
SP; (vi) Omega Insurance Company SP; (vii) Performance 5 SP; (viii) Prewett Insurance Company SP; (ix)
Smart Insure SP; (x) SSS Insurance SP; (xi) Sustainable Insurance Company SP; and (xii) Triangle RGK
SP. These twelve segregated portfolios are hereinafter referred to as the “Segregated Portfolios.”


                                            SEQUOR LAW, P.A.
                  Case 21-12609-AJC           Doc 23      Filed 06/24/21      Page 2 of 6


          2.      The Debtor operates in the captive insurance industry through the 12 Segregated

Portfolios. One of these segregated portfolios is Goldenstar Holdings Company SP (“Goldenstar

SP”).

          3.      Goldenstar SP holds an account at KeyBank ending in XXX1886 (the “Goldenstar

Account”).

          4.      On April 15, 2021, the Court entered its Order Granting Recognition of Foreign

Main Proceeding Pursuant to §§ 1515 and 1517 of the Bankruptcy Code and Granting Additional

Relief (the “Recognition Order”). D.E. 17. The Recognition Order recognized the Debtor’s court-

supervised liquidation pending in the Cayman Islands as a foreign main proceeding and the JLs as

foreign representatives. D.E. 17.

          5.      Among other things, the Recognition Order entrusts the Foreign Representatives

with “the full administration and realization of all or part of the Debtor’s bankruptcy estate and

assets within the territorial jurisdiction of the United States.” D.E. 17, at ¶ 3.

II.       Attempts to Obtain Control of the Goldenstar Account

          6.      As of the date of this Motion, KeyBank has no responded to several attempts by

the Foreign Representative to gain control over the Goldenstar Account.

          7.      On March 23, 2021, the Foreign Representatives sent a letter (the “First Letter”) to

KeyBank, advising KeyBank that due to the Debtor’s liquidation in the Cayman Islands, the

Foreign Representatives’ assumed control of Goldenstar SP and the Goldenstar Account. The

Foreign Representatives also advised that they had the sole authority in connection with the

Goldenstar Account and requested details regarding the account. The First Letter is attached hereto

as Exhibit “A”.2 KeyBank did not respond to the First Letter.




      2
          To avoid filing voluminous documents, the exhibits to the letter are no included.
                                                      2
                                             SEQUOR LAW, P.A.
                Case 21-12609-AJC          Doc 23        Filed 06/24/21    Page 3 of 6


       8.       On March 29 and 30, 2021, the Foreign Representatives sent four letters to

KeyBank at the following addresses:

             a. KeyBank, Attn: Office of the General Counsel, Key Tower, 127 Public Square,

                Cleveland, OH 44114.

             b. KeyBank, Attn: Officer, Managing or General Agent, Key Tower, 127 Public

                Square, Cleveland OH 44114.

             c. KeyBank, Attn: Officer, Managing or General Agent, P.O. Box 93885, Cleveland,

                OH 44101-5885.

             d. KeyBank, Attn: Lisa Bertalan, by e-mail: lisa_bertalan@keybank.com.

These letters are hereinafter referred to as the “Second Set of Letters”, which are attached hereto

as Exhibits “B”, “C”, “D” and “E”.3

       9.       In the Second Set of Letters, the Foreign Representatives again advised KeyBank

that due to the Debtor’s liquidation in the Cayman Islands, the Foreign Representatives’ assumed

control of Goldenstar SP and the Goldenstar Account. Exs. B, C, D & E. The Foreign

Representatives also advised that they do not authorize any action in connection with the

Goldenstar Account. Id. KeyBank never responded to the Second Set of Letters.

       10.      On April 15, 2021, the Foreign Representatives sent two additional letters to the

following KeyBank personnel:

             a. KeyBank, Attn: Jennifer Wedge, Vice President/Senior Relationship Officer, One

                Canal Plaza, Portland, Maine 04101.

             b. KeyBank,         Attn:        Neil         Buitenhuys,         by          e-mail   at

                Neil_C_Buitenhuys@KeyBank.com.




   3
       To avoid filing voluminous documents, the exhibits to the letter are no included.
                                                     3
                                          SEQUOR LAW, P.A.
               Case 21-12609-AJC           Doc 23      Filed 06/24/21      Page 4 of 6


These letters are hereinafter referred to as the “Third Set of Letters,” which are attached hereto as

Exhibit “F” and “G”.4 Like the First Letter and the Second Set of Letters, the Foreign

Representatives advised of the Debtor’s liquidation in the Cayman Islands and that they assumed

control over Goldenstar SP and its accounts, including the Goldenstar Account. Exs. F & G. The

Foreign Representatives also advised of the recognition of the Debtor’s Cayman liquidation in the

United States under Chapter 15 of the Bankruptcy Code. Id. Again, KeyBank did not respond to

the Third Set of Letters.

       11.     On April 28, 2021, counsel for the Foreign Representatives, Gregory S. Grossman,

had a telephonic communication with Jessica Morgans, KeyBank’s branch manager in Albany,

New York regarding the above letters. Mr. Grossman also advised of the entry of the Recognition

Order and the Foreign Representatives’ request to secure the Goldenstar Account. Mr. Grossman

also provided Ms. Morgans with a copy of the Recognition Order. Ms. Morgans advised that she

would forward the request to KeyBank’s legal team. KeyBank also failed to respond to this

request.

       12.     Given KeyBank’s failure to respond to the communications above, on May 13,

2021, the Foreign Representatives issued a Rule 2004 Subpoena to KeyBank, requesting

information relating to the Goldenstar Account. D.E. 22. KeyBank produced documentation

showing that as of May 31, 2021, the Goldenstar Account held $2,395,314.37.

       13.     On June 9, 2021, counsel for the Foreign Representatives, Juan J. Mendoza,

contacted KeyBank’s subpoena processing department, advised of the above letters sent to

KeyBank, and noted KeyBank’s failure to respond. Mr. Mendoza requested that someone from

the legal department respond to the letters to permit the Foreign Representatives to assume control

of the Goldenstar Account. The processing agent advised that she would contact her manager and


   4
       To avoid filing voluminous documents, the exhibits to the letter are no included.
                                                   4
                                          SEQUOR LAW, P.A.
                Case 21-12609-AJC         Doc 23        Filed 06/24/21   Page 5 of 6


that KeyBank would be in touch with the Foreign Representatives’ attorneys. As of the date of

this Motion, KeyBank has yet to respond.

                      BASIS FOR RELIEF AND RELIEF REQUESTED

          14.   The Recognition Order entrusted the Foreign Representatives with the full

administration and realization of all or a part of the Debtor’s estate in the United States. D.E. 22,

at ¶ 3.

          15.   Further, under section 1521(a)(7), the Court may grant to the foreign representative

“the sort of relief that might be available to a trustee appointed in a full bankruptcy case, including

the turnover of property belonging to the debtor.” In re Markus, 610 B.R. 64, 76 (Bankr. S.D.N.Y.

2019) (quoting In re Inversora Electrica de Buenos Aires S.A., 560 B.R. 650, 655 (Bankr.

S.D.N.Y. 2016) (internal quotations omitted); In re Tri-Continental Exch. Ltd., 349 B.R. 627,

(Bankr. E.D. Cal. 2006) (permitting the turnover of funds to the foreign representative for

administration of funds).

          16.   KeyBank has so far ignored the Foreign Representatives’ multiple attempts to gain

control of the Goldenstar Account.

          17.   Accordingly, the Foreign Representatives request an order from the Court pursuant

to section 1521(a)(7) directing KeyBank National Association to turnover the funds held at the

Goldenstar Account to the trust account of its counsel or to such other account in the United States

that is specified by the Foreign Representatives.

          WHEREFORE, the Foreign Representatives respectfully request that the Court enter an

Order, in the form attached hereto as Exhibit H, directing KeyBank National Association to

turnover the funds held in the Goldenstar Account to the trust account of the Foreign

Representatives counsel or to such account as the Foreign Representatives specify, and any such

further and other relief as the Court deems just and proper.

                                                    5
                                          SEQUOR LAW, P.A.
               Case 21-12609-AJC          Doc 23      Filed 06/24/21     Page 6 of 6


       Dated: June 24, 2021                            Respectfully submitted,
                                                       SEQUOR LAW, P.A.
                                                       1111 Brickell Avenue, Suite 1250
                                                       Miami, Florida 33131
                                                       Telephone: (305) 372-8282
                                                       Facsimile: (305) 372-8202
                                                       Email: ggrossman@sequorlaw.com
                                                              jmendoza@sequorlaw.com

                                               By:     /s/ Juan J. Mendoza
                                                       Gregory S. Grossman
                                                       Florida Bar No. 896667
                                                       Juan J. Mendoza
                                                       Florida Bar No.: 113587

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via electronic
filing using the CM/ECF system with the Clerk of the Court which sent e-mail notification of such
filing to all CM/ECF participants in this case and via regular US mail to all participants who are
not on the list to receive e-mail notice/service for this case as indicated on the service list on June
24, 2021.

                                               By:     /s/ Juan J. Mendoza
                                                       Juan J. Mendoza

                                          SERVICE LIST

Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service
for this case.
         Gregory S Grossman ggrossman@sequorlaw.com, ngonzalez@sequorlaw.com
         Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

Manual Notice List

o KeyBank, Attn: Office of the General Counsel, Key Tower, 127 Public Square, Cleveland,
  OH 44114.
o KeyBank, Attn: Officer, Managing or General Agent, Key Tower, 127 Public Square,
  Cleveland OH 44114.
o KeyBank, Attn: Officer, Managing or General Agent, P.O. Box 93885, Cleveland, OH
  44101-5885.
o KeyBank, Attn: Jennifer Wedge, Vice President/Senior Relationship Officer, One Canal
  Plaza, Portland, Maine 04101.
o KeyBank, Attn: Neil Buitenhuys, at Neil_C_Buitenhuys@KeyBank.com.
o KeyBank, Attn: Lisa Bertalan, at lisa_bertalan@keybank.com.
          o KeyBank, Attn: Jessica Morgans, at Jessica_Morgans@keybank.com.

                                                  6
                                          SEQUOR LAW, P.A.
